Citation Nr: 0429134	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  92-22 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD).

3.  Entitlement to a compensable rating for a skin disorder.

	
REPRESENTATION

Appellant represented by:	Barbara J. Cook, Private 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1964 to November 1967.  This matter is before the 
Board of Veterans' Appeals (Board) pursuant to an order by 
the United States Court of Appeals for Veterans Claims 
(Court) in August, 1999, which vacated a March 1998 Board 
decision denying the benefits sought and remanded the case 
for additional development.  Thereafter, in April 2000, the 
Board remanded the matter for additional development.  

The appeal arose from a June 1992 rating decision by the 
Cleveland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 1995, the veteran testified at a 
Travel Board hearing before one of the undersigned.  A 
transcript of that hearing was not associated with the file, 
and the fact that the veteran had the hearing was not noted 
when the case was addressed by another Veterans Law Judge, 
(also undersigned) in March 1998 and in April 2000.  Recent 
review revealed that the hearing had taken place, and a 
transcript of that hearing has been obtained and associated 
with the claims file.  As the Veterans Law Judge who presided 
at a hearing must participate in the decision on the claim 
(See 38 C.F.R. § 20.707), this appeal is being decided by a 
panel of three Veterans Law Judges.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.






REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the Court provided guidance 
regarding notice requirements under the VCAA, indicating that 
VA must adequately identify the evidence necessary to 
substantiate the claim, the evidence presently of record, and 
the veteran's and VA's respective responsibilities in 
development of evidence.  Here, the September 2003 VA letter 
to the veteran regarding the VCAA addressed only the issue of 
entitlement to service connection for PTSD.  The veteran must 
be sent VCAA notification with regard to each issue on 
appeal.

Pursuant to the April 2000 remand, the RO summarized the 
veteran's stressor statements and sent a verification request 
letter to the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR).  While at least one of the reported 
stressor events involved the veteran's proximity to incoming 
fire in Vietnam, the April 2002 response from USASCRUR does 
not show that the veteran's unit records were searched to 
document the claimed stressor.  Rather, the response 
indicated only that stressor information sent was 
insufficient to verify the occurrence of the reported 
incidents.  In Pentecost v. Principi, 16 Vet. App. 124 
(2002), the Court noted that it is not necessary to 
corroborate every detail of a stressor (such as the 
claimant's own personal involvement) under circumstances 
involving incoming enemy fire on one's unit.  See also Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  Therefore, the RO should 
once again ask the veteran to provide specific information 
regarding his unit(s) and approximate dates of any incoming 
fire.  The information should be forwarded to USASCRUR to 
determine whether the unit(s) to which the veteran was 
attached were indeed exposed to incoming fire when he was 
with them.   

The veteran and his attorney have submitted a great deal of 
evidence with regard to the reported stressor event of being 
one of the troops in transit to Germany onboard the USNS 
UPSHUR when it collided with another ship on April 2, 1965.  
While the evidence submitted does not document the veteran's 
presence onboard that troop transport ship, records 
documenting the collision appear to correspond with the dates 
and locations noted on veteran's orders to serve in Germany.  

In view of the foregoing, the veteran's exposure to a 
stressor event involving a collision at sea as he reports it 
is not in dispute.  While a private social worker has 
diagnosed PTSD based, in part, on this verified stressor, 
there is no such assessment from a psychologist or 
psychiatrist.  The Court has held that when the Board 
believes the medical evidence of record is insufficient it 
may supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  It is the 
Board's judgment that a psychiatric examination that includes 
an opinion on the contended causal relationship is warranted.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  

Finally, there is no recent medical evidence documenting the 
current severity of the veteran's service-connected skin 
disorder.  Records obtained dating through March 2004 include 
a 2001 VA treatment record indicating he is still using 
hydrocortisone cream; however, he has not had a VA skin 
examination for many years.  Hence, a new examination, is 
indicated.  Id. 

Accordingly, these matters are REMANDED for the following:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, implementing 
regulations, interpretative precedent 
Court decisions, and any other applicable 
legal precedent.  In particular, the RO 
should ensure that the veteran and his 
representative are advised specifically 
of what he needs to establish entitlement 
to each of the benefits sought, what the 
evidence shows, of his and VA's 
respective responsibilities in claims 
development, and to submit everything he 
has pertinent to the claims.  The veteran 
and his representative should be given 
the opportunity to respond.

2.  The veteran should be asked to 
identify all treatment providers who 
treated him for skin problems or 
psychiatric problems since March 2004.  
The RO should obtain copies of all 
pertinent records from all identified 
sources.   

3.  The veteran should also be asked to 
provide specific information regarding 
the stressor event(s) he alleges occurred 
while he served in Vietnam.  He should 
specify with more precision: the unit(s) 
in which he was serving and the dates of 
the incoming fire to which (he claims) he 
was exposed.  He should be advised that 
this information is critical to his 
claim. 

4.  The information the veteran provides 
in response to the request above should 
be forwarded to USASCRUR, 7798 Cissna 
Road, Springfield, Virginia 22150, for 
verification of the stressors claimed by 
the veteran, specifically whether the 
unit(s) to which he was attached came 
under enemy fire while he was with them.  

5.  Upon completion of the above, the RO 
should arrange for a VA examination by a 
psychiatrist to determine whether the 
veteran has a psychiatric disorder 
related to service.  The veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  The 
RO should identify for the examiner the 
accepted stressor event involving the at 
sea collision, as well as any other 
stressors that may be verified by the 
USASCRUR report.  If PTSD is diagnosed, 
the examiner must indicate whether that 
diagnosis is based on a verified stressor 
event, or on some other life-event 
unrelated to service.  If a psychiatric 
disorder other than PTSD is diagnosed, 
the examiner should be asked to provide a 
medical opinion as to whether it is at 
least as likely as not that such 
psychiatric disorder is related to 
service.  The examiner must explain the 
rationale for any opinion given.  

6.  The RO should also arrange for the 
veteran to be afforded a VA dermatologic 
examination to determine the current 
severity of his service connected skin 
disorder.  The examiner should have the 
veteran's claims file and copies of both 
the current and the previous criteria for 
rating skin disorders available for 
review.  The clinical findings reported 
must be sufficiently detailed to allow 
for consideration under both sets of 
criteria.  The examiner should be asked 
to explain the rationale for any opinion 
given.  

7.  The RO should then readjudicate each 
of the claims.  The review of the skin 
disability rating must encompass 
consideration of both the old and (from 
August 30, 2002) the new criteria for 
rating skin disorders.  If any of the 
benefits sought remains denied, the 
veteran and his representative should be 
issued an appropriate SSOC and afforded 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



			
            GEORGE R. SENYK                                     
R. F. WILLIAMS 
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
_________________________________________        
WAYNE BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

